DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
The following objections to the claims are provided.  Appropriate corrections to the claims are required.
Claim 3 is objected to because it uses the phrase "the said mode".  However, claim 2 requires two modes.  It is not clear which mode the phrase "the said mode" is referencing.  Claim 3 further recites "the upper and lower values", "the air pressure cycle", "the specified range", and "the atmospheric pressure."  These limitations lack antecedent basis.  Furthermore, claim 3 has two "for example" phrase which might render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of examination the values within the "for example" phrases are not being considered as further limiting unless otherwise discussed below.
Claim 4 is objected to as it recites the limitation "the exposed samples."  This limitation lacks antecedent basis.
`Claim 6 is objected to as it recites the limitation "the computer system database."  This limitation lacks antecedent basis.  Claim 6 is further objected to as it requires the sensor to 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 C.F.R. 1.84(a)(2) is granted.  Any such petition must be accompanied by (a) the appropriate fee set forth in 37 C.F.R. 1.17(h), (b) one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, (c) an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied.  See 37 C.F.R. 1.84(b)(2).  Note also that updated figures with greyscale shading may not reproduce in a manner that allows one to easily view the various components as evidenced in the pre-grant publication.  It is requested that the applicant provide black and white drawings without greyscale shading.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Publication
Patentee/Author
United States Patent 3,886,791
Grossman
United States Patent 5,039,228
Chalmers
United States Patent 10,627,359
Haglin et al.
United States Patent Application Publication 2019/0011352
Yoshida et al.
Chinese Patent Application Publication CN 107300938
Peng et al.1
Guide to Weather Performance Testing of Windows & Doors
British Woodworking Federation

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al.
Peng et al. disclose an accelerated weathering system having an air sealed vessel (reference item 1) with an interior chamber (reference item 2) that can removably hold a test sample.  The accelerated weathering system has an air flow system comprising a compressor pump (reference item 16), a vacuum pump (reference item 13), and at least one valve (reference item 14) all of which are in fluid communication with the interior chamber so as to increase or decrease the pressure in the chamber.  The accelerated weathering system has an exchanger et al. disclose the use of a computer system (shown in figure 2) that can control the air flow system and the exchanger system in order to vary the temperature, humidity, and/or pressure within the interior chamber.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. as applied to claim 1 above, and further in view of Chalmers.
With regard to claim 2 Peng et al. teach an accelerated weathering system has an air flow system comprising a compressor pump and a vacuum pump.  This air flow system operates at least in a transfer mode (transferring a gas into or out of the interior chamber).  Peng et al. do not necessarily teach an air flow system operating in circulation mode.  However, from Chalmers it is known to use a pump to transfer a fluid into a chamber (reference item 12) and then to have the fluid be returned to a reservoir (reference item 20 or 22) so that it can be recirculated.  The air flow system in Chalmers has pumps and valves (reference item 26 and/or 28).
et al. with the teachings of Chalmers in order to allow the air flow system to operate in transfer mode and circulate mode for the predicable benefit of allowing the pressurization gas to be stored rather that exhausted to atmosphere in situations when the test gas may be hazardous.
	With regard to claim 3 Peng et al. further teach the pressure range can be in a range from about -0.076 MPa (about -11.023 psi) to about 0.182 MPa (about 26.397 psi) within a cycle time.  This pressure range encompasses the range mentioned in the claim's example.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Peng et al. 
With regard to claim 1 Yoshida et al. teach an accelerated weathering system having (a) an air sealed vessel (reference item 3) with an interior chamber (reference item 5) that removably hold a test sample (reference item 18) and (b) an exchanger system (reference item 17) in fluid communication with the interior chamber that is operable to increase or decrease the temperature and humidity level of the interior chamber.  The exchanger has a cooling unit (reference item 7), a heater (reference item 8), and a humidifying device (reference item 6).  Yoshida et al. teach that the accelerated weathering system can have a light for irradiating the test sample.  See at least paragraphs 29, 44, and/or 191.  Yoshida et al. teach that the accelerated weathering system can be pressurized.  See at least paragraphs 28, 44, 189, and/or 190.  Yoshida et al. teach that the accelerated weathering system can have a computer system shown in at least figure 1B.  The computer system is operable to control the temperature, humidity, pressure, and airflow within the interior chamber.  See paragraphs 77-198.
et al. do not mention that the light can be an ultraviolet bulb.  As discussed above Peng et al. teach that it is known to provide an accelerated weathering system with one or more ultraviolet bulbs. 
Yoshida et al. do not mention the use of an air flow system with a pump-valve subsystem for pressurizing the interior chamber.  As discussed above Peng et al. teach that it is known to provide an air flow system with at least one pump and at least one valve for pressurizing or evacuating the interior chamber.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Yoshida et al. with the teachings of Peng et al. in order to use an ultraviolet bulb as it is well established that ultraviolet light is known to cause aging of materials.  Furthermore, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Yoshida et al. with the teachings of Peng et al. in order to use a pump and valve as part of the air flow system so that one can increase and/or decrease the pressure in the interior chamber so that pressure affects can be used as part of the aging test.   
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. and Peng et al. as applied to claim 1 above, and further in view of Chalmers.
With regard to claim 2 Yoshida et al. and Peng et al. teach an accelerated weathering system with an air flow system comprising a compressor pump and a vacuum pump.  This air flow system operates at least in a transfer mode (transferring a gas into or out of the interior chamber).  Yoshida et al. and Peng et al. do not necessarily teach an air flow system operating in circulation mode.  However, from Chalmers it is known to use a pump to transfer a fluid into a 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Yoshida et al. and Peng et al. with the teachings of Chalmers in order to allow the air flow system to operate in transfer mode and circulate mode for the predicable benefit of allowing the pressurization gas to be stored rather that exhausted to atmosphere in situations when the test gas may be hazardous.
	With regard to claim 3 Peng et al. further teach the pressure range can be in a range from about -0.076 MPa (about -11.023 psi) to about 0.182 MPa (about 26.397 psi) within a cycle time.  This pressure range encompasses the range mentioned in the claim's example.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., Peng et al., and Chalmers as applied to claim 3 above, and further in view of British Woodworking Federation.
Yoshida et al., Peng et al., and Chalmers teach an accelerated weathering system for testing samples using light, temperature, humidity, and pressure.  Yoshida et al., Peng et al., and Chalmers do not teach the samples are insulated glass units.  From British Woodworking Federation is a general guide for weather performance and testing of windows and doors.  British Woodworking Federation teach that such testing includes at least water and pressure. The testing can include insulated glass units.  The testing can be in a laboratory.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Yoshida et al., Peng et al., .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., Peng et al., Chalmers, and the British Woodworking Federation as applied to claim 4 above, and further in view of Grossman.
Yoshida et al., Peng et al., Chalmers, and the British Woodworking Federation teach accelerated weathering of samples placed within a sealed chamber.  Yoshida et al., Peng et al., Chalmers, and the British Woodworking Federation do not mention arranging the samples in a regular polygonal shape.  From Grossman it is already known to provide an accelerated weathering chamber for testing using light, temperature, and humidity/moisture.  Test samples (reference item 100) are arranged about the light sources (reference item 173 and/or 174) in a regular polygonal shape.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Yoshida et al., Peng et al., Chalmers, and the British Woodworking Federation with the teachings of Grossman in order to do arrange insulated glass units in a regular polygonal pattern for the predicable benefit of testing multiple insulated glass units at the same time.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., Peng et al., Chalmers, the British Woodworking Federation, and Grossman as applied to claim 5 above, and further in view of Haglin et al.
et al., Peng et al., Chalmers, the British Woodworking Federation, and Grossman teach an accelerated weathering system that can be used to test insulating glass units under various pressures, humidity, temperature, and light conditions.  Yoshida et al., Peng et al., Chalmers, the British Woodworking Federation, and Grossman do not teach that the insulating glass units have a microsensor capable of measuring internal physical properties and able to transmit these measured properties to a computer system database.  Haglin et al. teach that it is known to provide insulating glass units with a sensor.  The sensor is capable of measuring physical properties within the interior space of the insulating glass unit.  Such physical properties can include pressure, temperature, humidity, and ultraviolet light among other parameters. The sensor can transmit the measured properties to a computer system using wireless technology.  Official notice is hereby taken that "real-time" transmitting of data is known and would have been obvious so that the user can know if the insulating glass unit has failed.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Yoshida et al., Peng et al., Chalmers, the British Woodworking Federation, and Grossman with the teachings of Haglin et al. in order to provide a sensor within the space of an insulating glass unit for the predicable benefit of knowing if/when the insulated glass unit failed during an accelerated weathering test.
With regard to claim 7 official notice is hereby taken that assessing and editing data is well known so that measured data can be stored, analyzed, compared, and/or presented.  Time-graphs are well known to show trends and/or comparisons of measured data over time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference will be made to the included machine translation for understanding the various features of Peng et al.